Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Acknowledgement  
Acknowledgement is made of applicant’s IDS submitted on 06/17/2021. Applicant’s submission filed has been entered and made of record.
Status of the Claims
Claims 9-18 and 20, renumbered as claims 1-11, were allowed.   
Allowable Subject Matter
Renumbered claims 1-11 were allowed:
IDS filed on 06/17/2021 has been reviewed.
Renumbered claim 11 recites:
a terminal for transmitting information related to language translation, the terminal comprising; -6-Application No.: 16/866406 Filing Date:May 4, 2020 
a communication interface; 
a display; and 
a controller in data communication with the communication interface and the display, the controller configured to: 
continuously receive a stream of voice in a first-language; 
continuously acquire a voice recognition result for the stream of voice; 
continuously acquire second-language words, at least one of the second-language words being converted based on each of first-language words included in the voice recognition result; 
continuously transmit the acquired second-language words to a receiving terminal; 
identify an ended sentence included in the voice recognition result; 
acquire a second-language translation of the identified ended sentence, the identified ended sentence including the first-language words included in the voice recognition result; and 
transmit the acquired second-language translation to the receiving terminal to substitute at least one word of the transmitted second-language words for being displayed on the receiving terminal with at least a portion of the transmitted second-language translation.
 The relevant prior arts cited in the IDS do not teach or render obvious the aforementioned combination of limitations. Renumbered claim 1 (method claim) recites equivalent steps corresponding to the aforementioned combination of limitations. Therefore, renumbered claims 1-11 are allowed. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be labeled “comments on statement of reasons for allowance”.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to examiner Richard Z. Zhu whose telephone number is 571-270-1587 or examiner’s supervisor King Poon whose telephone number is 571-272-7440. Examiner Richard Zhu can normally be reached on M-Th, 0730:1700.

/RICHARD Z ZHU/Primary Examiner, Art Unit 2675                                                                                                                                                                                                        06/30/2021